RUIZ, Associate Judge, Retired, concurring:
The opinion for the court does not address whether the prosecutor’s comments on the meaning of reasonable doubt were improper. Although I agree that in this case, the comments were rendered harmless by the trial court’s final correct instructions and the strength of the government’s case, I write separately to explain why I think the prosecutor’s comments in rebuttal were improper, to urge that prosecutors not attempt to restate in their arguments to the jury the carefully calibrated instruction on reasonable doubt the court endorsed in Smith v. United States, 709 A.2d 78 (D.C.1998), and to encourage trial judges to take prompt action to correct any statements by counsel that might confuse the jury or divert jurors’ attention away from the court’s instruction on reasonable doubt.
To begin, it is important to keep in mind the essential difference between closing arguments by counsel and instructions by the court. The purpose of closing argument is to summarize and assist the jury to sift through the evidence presented in the trial just concluded. As we have commented:
[Cjlosing argument serves to sharpen and clarify the issues for resolution by the trier of fact in a criminal case. For it is only after all the evidence is in that *373counsel for the parties are in a position to present their respective versions of the case as a whole. Only then can they argue the inferences to be drawn from all the testimony, and point out the weaknesses of their adversaries’ positions. And for the defense, closing argument is the last clear chance to persuade the trier of fact that there may be reasonable doubt of the defendant’s guilt.
The very premise of our adversary system of criminal justice is that partisan advocacy on both sides of a case will best promote the ultimate objective that the guilty be convicted and the innocent go free. In a criminal trial, which is in the end basically a factfinding process, no aspect of such advocacy could be more important than the opportunity finally to marshal the evidence for each side before submission of the case to judgment.
Kearney v. United States, 708 A.2d 262, 264 (D.C.1998) (quoting Herring v. New York, 422 U.S. 853, 862, 95 S.Ct. 2550, 45 L.Ed.2d 593 (1975)).
A trial court’s instructions, on the other hand, do not comment on the evidence presented at a particular trial, but tell the jury what the law requires. See Romano v. Oklahoma, 512 U.S. 1, 23, 114 S.Ct. 2004,129 L.Ed.2d 1 (1994) (relying on trial court’s instruction that “[t]he importance and worth of the evidence is for [the jury] to decide” (first alteration in original) (internal quotation marks omitted)). It then becomes the jury’s task to consider and weigh the evidence presented in determining whether it satisfies the law’s requirements. The reasonable doubt instruction explains several fundamental constitutional principles that undergird our criminal justice system: the presumption of innocence, the government’s burden of proof, and the right to trial. We have described it as “ ‘perhaps the most important aspect of the closing instruction to the jury in a criminal trial.’ ” Smith, 709 A.2d at 79-80 (D.C.1998) (quoting Dunn v. Perrin, 570 F.2d 21, 25 (1st Cir.1978)). “The [reasonable doubt] standard provides concrete substance for the presumption of innocence — that bedrock ‘axiomatic and elementary' principle whose ‘enforcement lies at the foundation of the administration of our criminal law.’” In re Winship, 397 U.S. 358, 363, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970) (quoting Coffin v. United States, 156 U.S. 432, 453, 15 S.Ct. 394, 39 L.Ed. 481 (1895)). It is “‘indispensable, for it impresses on the trier of fact the necessity of reaching a subjective state of certitude of the facts in issue[,]’ and because it ‘command^] the respect and confidence of the community in applications of the criminal law.’ ” United States v. Pinkney, 551 F.2d 1241, 1244-45 (D.C.Cir.1976) (alterations in original) (quoting In re Winship, 397 U.S. at 364, 90 S.Ct. 1068). We stated in Smith that “[l]ay jurors should not be left to undertake the important task of deciding whether the government has proven ‘the guilt of the accused beyond a reasonable doubt without some intelligent statement of its meaning,’ ” 709 A.2d at 80 (quoting Egan v. United States, 287 F. 958, 967 (D.C.Cir.1923)), and for that reason the court en banc crafted an instruction to promote the use of a comprehensive instruction that would uniformly be given in all criminal trials in the Superior Court. Id. at 82. Just as we stated in Smith in “the strongest terms,” with respect to jury instructions, id. at 83, similarly with respect to prosecutorial arguments, the government should “resist the temptation to stray from, or embellish upon, [the reasonable doubt] instruction.” Id. (quoting Wills v. State, 329 Md. 370, 620 A.2d 295, 304 (1993)).
Turning to the prosecutor’s comments that are challenged in this appeal, my first *374observation is that they do not “help the jury remember and interpret the evidence” presented in the case — the purpose of closing argument. United States v. Sawyer, 443 F.2d 712, 713 (D.C.Cir.1971). Rather, they go to the definition of reasonable doubt itself, which is the domain of the trial court’s instructions. See Billeci v. United States, 184 F.2d 394, 402 (D.C.Cir.1950) (describing the trial judge’s “exclusive functions of conducting the trial and declaring the applicable law”). Even if counsel’s comment on the meaning of reasonable doubt might be appropriate in some cases to “emphasize the principles of law that favor their respective positions,” Sawyer, 443 F.2d at 713, I see two principal risks in the argument made by the prosecutor to the jury in this case: it tended to minimize the critical importance of substantive doubt in the determination of criminal liability, and it unwisely attempted to identify and give examples of the “graver” decisions in jurors’ lives that the reasonable doubt instruction mentions only conceptually.
First, the prosecutor commented that in making “any serious decision, you’re always still going to have questions. There’s one more question you could ask_” But, advised the prosecutor, “it is not reasonable doubt to be able to say I have one more question. Therefore, reasonable doubt, not guilty.” The prosecutor’s argument contained an internally contradictory message. Even though it referred to the government’s burden to “prove guilt beyond a reasonable doubt,” it also implied that a juror could convict even if that juror still had a question about the evidence or defendant’s guilt. A wholly speculative question or a question about a trivial matter in the case is not the kind of doubt that is considered “reasonable.” But a substantial question about a defendant’s guilt that is based on the evidence (or lack of evidence) can defeat the certainty necessary by the constitutional standard to find a defendant guilty “beyond a reasonable doubt,” even if the government need not dispel every doubt or present proof to “a mathematical or scientific certainty.” Smith, 709 A.2d at 80 n. 4. A substantive question a juror has at the end of trial — even one — can suffice to make a juror “hesitate” if she is not “firmly convinced,” Smith, 709 A.2d at 80 n. 6, and prevent her from achieving the “ ‘subjective state of certitude of the facts in issue,’ ” Pinkney, 551 F.2d at 1243-44 (quoting In re Winship, 397 U.S. at 364, 90 S.Ct. 1068), required for conviction “beyond a reasonable doubt.” It is the quality of the doubt raised by a question, and not whether it is merely “one more question,” that is significant. The prosecutor in this case might not have intended to minimize the importance of lingering, substantive questions, but the choice of words is important. As the Supreme Court has explained, an unreasonable doubt is one that is “fanciful” in the sense that “everything is open to some possible or imaginary doubt,” Victor v. Nebraska, 511 U.S. 1, 17, 114 S.Ct. 1239, 127 L.Ed.2d 583 (1994), and the use of certain words can “suggest a higher degree of doubt than is required for acquittal under the reasonable doubt standard.” Cage v. Louisiana, 498 U.S. 39, 41, 111 S.Ct. 328, 112 L.Ed.2d 339 (1990) (per curiam) (criticizing instruction that told jurors that to be “reasonable,” doubt had to be “grave” and “substantial”).
A related deficiency in the prosecutor’s argument is that it equated a decision to convict with certain personal decisions, such as “getting a job, getting married, moving, any of those things,” to the decision of whether or not to convict the defendant of a criminal offense. Although it is tempting to search for important personal decisions, these examples are not necessar-
*375ily comparable. In any of those examples, a juror might decide to set aside a rational hesitation — a doubt based on reason — because in life many decisions are not based solely on reason or evidentiary facts, but on a combination of reasoning, emotion, intuition, and family and social influences — subjective factors that jurors are not supposed to consider in reaching a verdict. See Victor, 511 U.S. at 16, 114 S.Ct. 1239. (criticizing phrase “moral certainty” to describe absence of reasonable doubt but holding its use not unconstitutional where phrase was couched in language that directed jury to consider and compare all the evidence). Moreover, in her personal life, a juror may adjust or correct decisions with the benefit of experience and additional information: relationships adjust or are terminated, jobs and career goals change, people move frequently in a mobile society and economy. It is in the nature of marriage, for example, for there to be change and adjustment. Learning new things about a spouse after marriage is inevitable and perhaps one of the delights of the decision to share life with another. Therefore, having “one more question” a juror could have asked about a prospective spouse does not necessarily call into question the initial decision to many. What may turn out to have been a “bad” decision to marry is rarely the result of insufficient evidence, but of unrealistic expectations, lack of compatibility, changed circumstances, and unpredictable events. The decision to marry is either confirmed or rebutted by these evolving factors. Not so with a jury verdict. The standard “beyond a reasonable doubt” is supposed to make each juror focus on the evidence presented1 — not on emotions, hopes, and outside influences— and reflects the finality of a jury verdict. The verdict of guilt rendered at the conclusion of trial is the final irrevocable act of the jurors based on the fixed set of evidence presented at trial, and, unlike other, personal decisions, is not subject to subsequent correction or adjustment in light of additional information or experience.
Equally important and potentially misleading was the use of examples — “getting a job, getting married, moving” — to describe life situations where a juror might have the “kind of doubt” that is the same as reasonable doubt. Even though the Smith instruction refers to the “graver or more important matters in life,” 709 A.2d at 82, it does not attempt to describe them. In addition to the important qualitative differences between these decisions and a finding of criminal liability already discussed, the use of specific examples of decisions jurors make in their lives outside the jury room is problematic because what may be “graver or more important” in life is necessarily a subjective judgment. While we may generally assume that for many jurors, “getting a job,” “getting married,” “get[ting] in a committed relationship,” or “moving” may be among the “graver or more important matters in life,” this is not necessarily the case for every juror, nor can we even say that they are equally so for the average juror at all times. See Pinkney, 551 F.2d at 1244 (finding reversible error when trial judge gave jury hypothetical which compared reasonable dpubt to hesitation a young couple might have when deciding to buy a new car, because “the illustration tends to denigrate the graver, more important transactions of life concept” (internal quotation marks omitted)). The reasons for getting married — or committing to a rela*376tionship — may vary from person to person, and from generation to generation, and with such differences, the type and level of tolerated doubt. Similarly, not every job decision or “move” (what kind of “move”: apartment? house? city? country?) is necessarily of the utmost gravity, and its importance and consequences will vary widely with a person’s circumstances, including age and prospects, at a particular time. Thus, the use of specific examples, that may or may not correspond with the “graver or more important matters in life” of a particular juror at the time of jury deliberations, risks lowering the required standard for conviction or, at a minimum, of confusing jurors depending on how individual jurors view each of the examples given by the prosecutor. See id. (“Judicial attempts to clarify the meaning of the phrase ‘reasonable doubt’ by explanation, elaboration or illustration, as employed here, more often than not tend to confuse or mislead.”). For these reasons, the prosecutor’s comments could be interpreted as “misdeseribpng] or lessen[ing] the government’s burden of proof.” Smith, 709 A.2d at 81.
In considering the impact of these kinds of deviations from the standard instruction, it bears keeping in mind that jurors are drawn from a broad cross-section of our heterogeneous community, spanning multiple generations, educational backgrounds, race, ethnicity, gender, and religions, among other traits and circumstances that can influence what is considered a “grave” or “more important” life decision. The instruction approved in Smith wisely avoided making use of concrete examples, leaving it to each juror to ponder the evidence, with careful deliberation, in coming to an individual, subjective state of “firm conviction” or “certitude.” For these reasons, I would caution the government not to venture into restatements of the reasonable doubt instruction.2 No matter how well intentioned, it is a practice fraught with peril. Cf. Smith, 709 A.2d at 80 (“The Supreme Court has made clear that a constitutionally deficient reasonable doubt instruction is not subject o harmless error analysis and will require reversal.”) (citing Sullivan v. Louisiana, 508 U.S. 275, 279-80, 118 S.Ct. 2078, 124 L.Ed.2d 182 (1993)).
*377The trial court, also, should carefully consider taking immediate corrective action, addressed to the jury, when there is a misstatement of the legal standard “beyond a reasonable doubt” required for criminal conviction. “The question of what, if any, remedial action is appropriate is committed to the trial judge’s discretion.” Simmons v. United States, 940 A.2d 1014,1024 (D.C.2008). We have said, however, that the trial court should act promptly to correct misstatements to the jury “which touch upon fundamental constitutional principles or call into question the integrity of the verdict,” even where there has been no objection. Allen v. United States, 495 A.2d 1145, 1152-1158 (D.C.1985) (noting that in cases where there is particular danger of “jury confusion,” a sua sponte instruction may be required). This is particularly so for arguments made in rebuttal, which the defense has no further opportunity to counter, and especially so with respect to the most critical instruction, the “constitutional cornerstone of guilt beyond a reasonable doubt,” that guides the jury’s deliberations and its ultimate verdict.
In this case the trial court chose not to provide an immediate instruction on reasonable doubt or specifically tell the jury to disregard the prosecutor’s comments. That choice carries the risk that the jury might assume that the prosecutor’s statements had the judge’s imprimatur. As discussed in the opinion for the court, in this case the combination of the trial court’s instructions and the strength of the government’s case against appellant rendered harmless any misstatement in rebuttal argument. But it is better to prevent any potential for jury confusion that comes to the trial court’s attention. The jury should be under no misapprehension that it is to be guided as to the law exclusively by the court’s instructions. See Sawyer, 448 F.2d at 714 (noting that where “there is great danger of confusion ... the jury should hear a single statement of the law, from the court and not from counsel”).
SCHWELB, Senior Judge, concurring:
In her separate concurring opinion, in discussing the standard “reasonable doubt” instruction adopted by this court in Smith v. United States, 709 A.2d 78 (D.C.1998) (en banc), Judge Ruiz “urges” prosecutors not to phrase their arguments in a manner that deviates from that jury instruction, she “cautions” the government not to “venture” into articulations which differ from Smith’s, and she “encourages” trial judges to intervene sua sponte if a prosecutor uses what she regards as now-inappropriate phraseology. With due respect to my good friend and colleague, I believe that such urging, encouragement, and cautioning “transcend[ ] the judicial function.” Iselin v. United States, 270 U.S. 245, 250-51, 46 S.Ct. 248, 70 L.Ed. 566 (1926); (Brandeis, J.); see also Allman v. Snyder, 888 A.2d 1161, 1169 (D.C.2005) (quoting Iselin). Our job as judges is to decide each case on the basis of the specific record before us, rather than to dispense advice with respect to issues that may arise on different facts in future cases. Indeed, our en banc court has disapproved the practice of providing “unsolicited guidance” regarding what it “behooves” trial judges (and, a fortiori, counsel) to do in hypothetical situations not before the court, noting that “an issue is ripe for adjudication only when the parties’ rights may be immediately affected by it.” Allen v. United States, 603 A.2d 1219, 1228-29 & n. 20 (en banc), cert. denied, 505 U.S. 1227, 112 S.Ct. 3050, 120 L.Ed.2d 916 (1992) (citations and internal quotation marks omitted). This court has not held, in this case or in any other, that the “reasonable doubt” jury instruction adopted in Smith places new restrictions of any kind on what arguments counsel may or may not make on this subject, on how counsel *378may or may not phrase these arguments, or on what if any illustrations are now impermissible. I likewise know of no authority suggesting that Smith requires intervention by the judge, sua sponte, in circumstances in which he or she was not previously obliged to intervene. Moreover, Gilliam did not include in his brief any explicit claim that the Smith jury instruction placed new restrictions, not existing under prior law, regarding what counsel may or may not argue, or what if any previously permitted examples of reasonable doubt have suddenly become taboo. The government, for its part, had no occasion to address this specific issue in its own brief. Accordingly, unless and until this court adopts such a restriction clearly and unambiguously relating to the argument of counsel, I cannot agree with what I frankly regard as my colleague’s well-intentioned but gratuitous advice to prosecutors and to the trial court. I do not think that we should urge prosecuting counsel not to frame their arguments in a manner which has not been forbidden by this court, nor should we encourage judges to intervene on their own initiative in situations such as the one before us.

. "Reasonable doubt, as the name implies, is a doubt based upon reason — a doubt for which you have a reason based upon the evidence or lack of evidence in the case.” Smith, 709 A.2d at 82.


. To be clear, prosecutors and defense counsel may in their closing arguments assist the jury in sifting through the evidence presented at trial and commenting on whether that evidence (or lack of evidence) raises a reasonable doubt of the defendant's guilt or suffices to meet the government’s burden of proof beyond a reasonable doubt. That was not the focus of the prosecutor's rebuttal here. In this case, defense counsel’s closing argument properly focused on questions raised by the evidence presented and the absence of evidence suggesting that the weapons and drugs belonged to the other people found with appellant. Counsel stated that "it’s not enough that [appellant] can see Audrey Green and Kelly Jones are dealing marijuana from the ice-cream truck on October 13th; that doesn’t make him guilty of their crime ... that doesn’t make him guilty just because he can see it's going on” "don't you think that if [appellant] were the owner of those guns, they would be in the safe” where “[appellant] has got personal checks.” See note 6, ante; see Greer v. United States, 697 A.2d 1207, 1210 (D.C.1997) (noting that “it is the absence of evidence upon [material] matters that may provide the reasonable doubt that moves a jury to acquit”); Kyles v. Whitley, 514 U.S. 419, 446, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995) (recognizing that defense may properly "discredit the caliber” of the government’s case by commenting on the absence of evidence). Defense counsel did not attempt, however, to explain the concept of reasonable doubt or to rephrase the reasonable doubt instruction. In rebuttal, the prosecutor did not directly address the evidentiary deficiencies noted in the defense’s closing, but, as described in the text, addressed the meaning of reasonable doubt itself, divorced from the evidence presented in the case. See Sawyer, 443 F.2d at 714 (“If counsel’s view of the applicable law differs from that of the court, ... there is great danger of confusion.”).